Citation Nr: 0209704	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  96-37 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for left eye 
pterygium, to include restoration of a 10 percent evaluation 
for said disability.


REPRESENTATION

Appellant represented by:	Melba N. Rivera-Camacho, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from March 1959 to December 
1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an June 1996 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO), which reduced an 
evaluation for left eye pterygium from 10 percent to 
noncompensable, effective September 1, 1996; and denied 
entitlement to a compensable rating based on the severity of 
multiple service-connected disabilities under 38 C.F.R. 
§ 3.324.  The 10 percent rating for said service-connected 
left eye disability had been in effect since May 17, 1984.  A 
December 1996 RO hearing was held, during which it was 
clarified that appellant did not want a Board hearing.  See 
hearing transcript, at T.28.  In November 1999, the Board 
remanded the case to the RO for additional procedural 
development.  

Since the Board in this decision has granted restoration of a 
compensable evaluation of 10 percent for appellant's service-
connected left eye disability, the issue of entitlement to a 
compensable rating based on multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324 is moot.  
Consequently, the Board construes the remaining appellate 
issue as that delineated on the title page of this decision, 
and will proceed accordingly.  


FINDINGS OF FACT

1.  By a June 1996 rating decision, the RO reduced the 
evaluation for appellant's left eye disability, classified as 
a pterygium, from 10 percent to noncompensable, effective 
September 1, 1996.

2.  The 10 percent rating for the service-connected left eye 
pterygium had been in effect since May 17, 1984.

3.  The rating reduction was implemented without any 
indication that the RO considered the applicability of 38 
C.F.R. § 3.344 or considered whether any sustained material 
improvement in that service-connected left eye pterygium was 
reasonably certain to be maintained under the ordinary 
conditions of daily life.  

4.  It is at least as likely as not that the RO's failure to 
consider that regulation was prejudicial to appellant.

5.  The only eye disability for which service connection is 
in effect is left eye pterygium.  Appellant has senile 
cataracts and refractive error with loss of vision, and 
macular degeneration.  His service-connected left eye 
pterygium did not result in corrected visual acuity worse 
than 20/60, prior to loss of vision with corrected visual 
acuity of 20/200 that has been attributed by medical opinion 
to disability other than the left eye pterygium.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent evaluation 
for left eye pterygium have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105(e), 3.344 
(1996-2001).

2.  The criteria for an increased rating in excess of 10 
percent for left eye pterygium have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.10, 4.84a, Codes 6034, 6079 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002) 
and Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002).  Thus, since appellant's claim at issue was obviously 
not final on November 9, 2000, it appears that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be applicable 
here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed and no 
useful purpose would be served by remanding said left eye 
disability rating appellate issue with directions to provide 
further assistance to appellant, particularly in light of the 
allowance of the rating reduction subissue on appeal by the 
Board's decision herein.  A comprehensive medical history and 
detailed findings with respect to the service-connected left 
eye increased rating issue over the years are documented in 
the medical evidence.  Numerous detailed VA ophthalmologic 
evaluations have been conducted, including on an outpatient 
basis, and a 1999 VA ophthalmologic examination included 
medical opinion rendered as to the etiology of his worsening 
vision loss.  Said clinical records and examinations are 
sufficiently detailed and comprehensive regarding the recent 
nature and severity of the service-connected left eye 
disability at issue and provide a clear picture of all 
relevant symptoms and findings.  

There is no indication that other relevant medical records 
exist that would indicate a greater degree of severity of 
said left eye disability in issue than that shown on said VA 
ophthalmologic examination and treatment reports.  In 
addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for the adverse rating decision.  
Furthermore, an April 2002 Supplemental Statement of the Case 
discussed the Veterans Claims Assistance Act of 2000; and in 
April and June 2002, the RO sent appellant and his attorney 
letters concerning the status of the case, including the 
procedure for submitting any additional evidence or 
responding with additional argument.  Neither appellant nor 
his attorney has subsequently responded to said letters or 
submitted any additional evidence or argument.  There is, 
therefore, no indication that there exists other evidence 
that could or should be obtained prior to adjudication of 
this appeal.

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected left eye 
disability on appeal in the context of the total history of 
this disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).


A.  Restoration of a 10 Percent Evaluation for Left Eye 
Pterygium

In Kitchens v. Brown, 7 Vet. App. 320, 324 (1995), the United 
States Court of Appeals for Veterans Claims (Court) stated:

In order for the VA to reduce certain 
service-connected disability ratings, the 
requirements of 38 C.F.R. § 3.344(a) and 
(b) must be satisfied....That section 
provides:  It is essential that the 
entire record of examinations and the 
medical-industrial history be reviewed to 
ascertain whether the recent examination 
is full and complete, including all 
special examinations indicated as a 
result of general examination and the 
entire case history.... Examinations less 
full and complete than those on which 
payments were authorized or continued 
will not be used as a basis of reduction.  
Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., 
manic depressive or other psychotic 
reaction, epilepsy,...will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated....  Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.

38 C.F.R. § 3.344(a).

This regulation is applicable to the service-connected left 
eye disability in the instant case, since these regulatory 
provisions apply to ratings which have been in effect for 
long periods at a sustained level (five years or more).  38 
C.F.R. § 3.344(a),(c) and Smith v. Brown, 5 Vet. App. 335 
(1993); Lehman v. Derwinski, 1 Vet. App. 339 (1991).  The 10 
percent disability evaluation for the service-connected left 
eye pterygium had been in effect since May 17, 1984, a period 
in excess of five years prior to the June 1996 rating 
reduction.

The provisions of 38 C.F.R. § 3.105(e) state, in pertinent 
part, that, when a reduction in a disability evaluation is 
contemplated such that it would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction will be prepared, setting 
forth all material facts and reasons.  It appears that 
appellant was informed of the "detailed reasons" for the 
rating reduction as required by the provisions of 38 C.F.R. 
§ 3.105(e), and he was afforded an opportunity to present 
appropriate argument or pertinent evidence in opposition to 
that rating reduction, between the date of the rating 
reduction decision and the prospective effective date of 
reduction (September 1, 1996).  See March 1996 notice of 
proposed rating reduction.  Although he requested a personal 
hearing in July 1996, this was after the rating reduction.  A 
December 1996 RO hearing was held.  Thus, the requisites of 
38 C.F.R. § 3.105(e) appear to have been satisfied in this 
case.  

It would appear that an October 1995 VA ophthalmologic 
examination report, May 1995 and April 1996 private 
ophthalmologic/optometric clinical records, and a March 1996 
private medical record, which primarily formed the basis for 
the rating reduction, did fully assess the severity of 
appellant's service-connected left eye pterygium, 
particularly with respect to visual acuity and its severity 
(under VA's rating schedule, the criteria for evaluating 
pterygium involves loss of vision).  While on said VA 
examination, appellant's complaints included "red" eyes and 
blurred vision and recurrent pterygium in both eyes were 
clinically noted, corrected visual acuity was 20/40 in the 
left eye and 20/30 in the other eye.  No cataracts were 
noted.  None of said May 1995 and April 1996 private 
ophthalmologic/optometric clinical records reported corrected 
visual acuity more severely impaired than 20/40 for the left 
eye.  That May 1995 private ophthalmologic clinical record 
also noted that there were 2-mm, recurrent nasal pterygiums 
involving both eyes; that refractive error was the diagnosis 
rendered; that appellant had normal 20/30 visual acuity with 
both eyes open; and that there should be no restrictions such 
as for job placement or driving.  The April 1996 private 
optometric clinical record assessed refractive error and 
early senile cataracts.  

Under 38 C.F.R. § 4.84a, since the non-service-connected 
right eye is legally considered normal and the service-
connected left eye had corrected visual acuity of 20/40 based 
on said clinical records, the criteria for a compensable 
evaluation were not in actuality met at that time in 
question.  See 38 C.F.R. § 4.48a, Code 6079.  However, the 
March 1996 proposed rating reduction sheet referred to a May 
1984 VA ophthalmologic examination report (which showed left 
eye visual acuity of 20/50) and stated that an October 1984 
rating decision that had originally increased the rating for 
left eye pterygium to 10 percent "was not sustainable.  
Therefore, it is not necessary to demonstrate a substantial 
improvement in veteran's service[-] connected left eye 
disability at the present time."  Since it does not appear 
that the RO legally "revised" said October 1984 rating 
decision, which had assigned an increased 10 percent 
evaluation for the service-connected left eye disability, the 
RO's conclusion that it did not have to find sustained 
improvement in the service-connected left eye disability in 
order to reduce the 10 percent evaluation then in effect was 
legally erroneous inasmuch as it violated the provisions of 
38 C.F.R. § 3.344.  

After considering all of the evidence and judicial 
precedents, it is the Board's opinion that it is at least as 
likely as not that the failure by the RO to consider 38 
C.F.R. § 3.344, particularly whether any sustained material 
improvement in that service-connected left eye pterygium was 
reasonably certain to be maintained under the ordinary 
conditions of daily life, may have been prejudicial to 
appellant, even though it appears that he was informed of the 
reasons for the rating reduction as required by the 
provisions of 38 C.F.R. § 3.105(e), and he was afforded an 
opportunity to present appropriate argument or pertinent 
evidence in opposition to that rating reduction, between the 
date of the rating reduction decision and the prospective 
effective date of reduction (September 1, 1996).  The Court 
has held that "[t]here is no question that a disability 
rating may be reduced; however, the circumstances under which 
rating reductions can occur are specifically limited and 
carefully circumscribed by regulations promulgated by the 
Secretary."  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 
(1992).  The Court further stated "...after-the-fact 
justification cannot resurrect a flawed rating, one which was 
arrived at in derogation of the regulations promulgated by 
the Secretary."  Id., at 282.  In Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991), the Court held "[w]hen the issue 
raised is a rating reduction and the Court determines that 
the reduction was made without observance of law -- here 38 
C.F.R. §§ 4.40, 4.45, 4.2, 4.10, 3.344(a) -- this 
Court,...has ordered reinstatement of the prior rating."

The Board concludes that, but for the RO's failure to apply 
§ 3.344, which provides procedural safeguards for 
stabilization of ratings, it is at least as likely as not 
that the appellant's 10 percent disability rating for the 
service-connected left eye disability may not have been 
reduced.  See Kitchens, at 7 Vet. App. 324.  Accordingly, the 
10 percent rating for appellant's service-connected left eye 
disability warrants restoration.  38 C.F.R. § 3.344.


B.  An Increased Rating in Excess of 10 Percent for Left Eye 
Pterygium

In Norris v. West, 11 Vet. App. 219, 220 (1998), the Court 
referred to a medical dictionary's definition of pterygium as 
a "wing-like structure, applied especially to a triangular 
fold of membrane, extending from the conjunctiva to the 
cornea."  

A right nasal pterygium was clinically noted on service 
induction examination.  The right eye had uncorrected visual 
acuity of 20/30.  Visual acuity was 20/100, corrected to 
20/50, in the left eye.  On service separation examination 
and a September 1982 VA examination, it was noted that 
appellant had nasal pterygiums in both eyes and defective 
vision, and that he wore glasses.  A November 1982 rating 
decision granted service connection and assigned a 
noncompensable evaluation for left eye nasal pterygium.  A 
May 1984 VA ophthalmologic examination report revealed that 
appellant reported seeing black dots in front of his left 
eye.  Left eye visual acuity was 20/200, corrected to 20/50.  
Severe conjunctival injection and slight recurrence of 
pterygium in both eyes were noted.  Significantly, residuals 
of pterygium surgery were described as scar on the nebula 
corner reaching the border of the right eye optical zone, but 
the left eye was only described as having a slight recurrence 
of pterygium at the nebula corner border of the cornea.  
Diagnoses included severe left eye conjunctivitis; slight 
recurrence of pterygium in both eyes, nebula corner border of 
cornea, right eye greater than left; and high refractive 
error of both eyes.  An October 1984 rating decision 
increased the rating for left eye pterygium to 10 percent 
under Diagnostic Codes 6034-6078.  

A May 1988 Board decision denied service connection for right 
eye pterygium.  

As previously discussed in Part I of this Board decision, an 
October 1995 VA ophthalmologic examination report, May 1995 
and April 1996 private ophthalmologic/optometric clinical 
records, and a March 1996 private medical record reported 
corrected visual acuity not more severely impaired than 20/40 
for the left eye.  Significantly, that October 1995 VA 
ophthalmologic examination report noted pterygium with 
minimal corneal infiltration.  Additionally, that May 1995 
private ophthalmologic clinical record noted that there were 
2-mm, recurrent nasal pterygiums involving both eyes; that 
the cornea and macula were clear; that refractive error was 
the diagnosis rendered; that appellant had normal 20/30 
visual acuity with both eyes open; and that there should be 
no restrictions such as for job placement or driving.  The 
April 1996 private optometric clinical record assessed 
refractive error and early senile cataracts.  

During a December 1996 RO hearing, appellant testified that 
he had itching and tearing in the eyes; that he wore 
bifocals; that his vision was progressively worsening; that 
he retired after 30 years as a fireman/inspector in December 
1994; and that he was almost unable to drive at night.  

November 1996 and January 1997 private medical records noted 
that visual acuity was 20/40.  

VA ophthalmologic outpatient treatment records indicate that 
in November 1997 appellant complained of itching in the eyes 
and progressively poorer vision.  Visual acuity was 20/70 in 
both eyes, with corrected visual acuity of 20/40 in the right 
eye and 20/60 in the left eye.  Refractive error was 
diagnosed.  In August 1998, corrected visual acuity was 20/80 
in the right eye and 20/60 in the left eye.  High hyperopia 
and astigmatism with reduced visual acuity were noted.  

On March 1999 VA ophthalmologic examination, corrected visual 
acuity was 20/200 in both eyes, with no visual field deficits 
or diplopia.  Nasal pterygium were noted.  The cornea was 
clear.  The fundus had pigmentary changes.  Significantly, 
the diagnoses were senile cataracts and refractive error; and 
the examiner opined that loss of vision was not due to 
pterygium.  Again, it should be pointed out that the only eye 
disability for which service connection is in effect is left 
eye pterygium.  Although other eye conditions for which 
service connection is not in effect were medically determined 
to be the cause of appellant's loss of vision, these may not 
be considered in evaluating the severity of his service-
connected left eye pterygium.  

Subsequent VA outpatient treatment records reflect that in 
April, June, and December 1999, appellant's corrected visual 
acuity of 20/200 in both eyes was assessed as not improved 
with refraction.  The April 1999 clinical record also noted 
that there were corneal scars, although without pterygium 
recurrence, and the scar locations were drawn at the corneal 
border, not over the central zone of the eyeball.  The 
assessment was high hypermetropia and pigmentary changes.  In 
June 1999, retinal pigment epithelium atrophy in both eyes 
was clinically noted, and it was opined that this was not the 
cause of his 20/200 visual acuity.  In October 2000, inflamed 
pterygium and macular pigment epithelium atrophy in the eyes 
were clinically noted.  The impression was possible macular 
degeneration with some visual acuity macular pigment 
[epithelium] atrophy.  In August 2001, appellant complained 
of "burning" in his eyes.  It was noted that he was 
considered legally blind and had corrected visual acuity of 
20/200 in both eyes.  Eyedrops were prescribed.  

The RO has rated the service-connected left eye pterygium 
under Diagnostic Code 6034, which provides that pterygium is 
rated for loss of vision.  Under 38 C.F.R. § 4.75 (1996-
2001), visual acuity examinations are generally based on the 
best distant vision obtainable after best correction by 
glasses.  Under Diagnostic Code 6079, corrected visual acuity 
of 20/50, 20/70, or 20/100 in a service-connected eye may be 
assigned a 10 percent evaluation when corrected visual acuity 
in the other eye is 20/40.  Under Diagnostic Code 6077, a 20 
percent rating may be assigned where corrected visual acuity 
in a service-connected eye is 20/200 and 20/40 in the other 
eye.  A 30 percent evaluation is the maximum schedular 
evaluation for blindness of one eye in the absence of 
anatomical loss of the eye and when the other eye is normal.  
38 C.F.R. § 4.84a, Diagnostic Codes 6063 to 6079 (2001).  
Thus, under 38 C.F.R. § 4.84a, Table V, since the non-
service-connected right eye is legally considered normal, the 
criteria for an evaluation in excess of 10 percent requires 
that the left eye has corrected visual acuity of 20/200 or 
worse due to the service-connected pterygium.  

Although on March 1999 VA ophthalmologic examination, 
corrected visual acuity was 20/200 in both eyes and nasal 
pterygium were noted, the diagnoses were senile cataracts and 
refractive error; and the examiner opined that loss of vision 
was not due to pterygium.  Prior to said examination, VA 
ophthalmologic outpatient treatment records had documented 
corrected visual acuity no worse than 20/60 in the left eye.  
Under Diagnostic Codes 6063 to 6079, that 20/60 degree of 
corrected visual acuity in the left eye shown prior to loss 
of vision caused by conditions other than the left eye 
pterygium does not meet or more nearly approximate the 
criteria for the next higher evaluation of 20 percent.  

Parenthetically, although a recent August 2001 VA clinical 
record noted that appellant was "legally" blind in both 
eyes with corrected visual acuity of 20/200 in both eyes, it 
should be emphasized that the March 1999 VA ophthalmologic 
examination, which also recorded corrected visual acuity of 
20/200 in both eyes, included medical opinion that attributed 
appellant's loss of vision to eye disorders other the 
service-connected left eye pterygium.  See 38 C.F.R. 
§§ 3.383, 4.79, 4.84a (2001).  Furthermore, appellant has 
recently been diagnosed with macular degeneration involving 
the retina deep inside each eye.  In Norris, at 11 Vet. 
App. 221, the Court referred to a medical dictionary's 
definition of macula lutea as "an irregular yellowish 
depression on the retina."  It is reiterated that service 
connection is not in effect for macular degeneration, senile 
cataracts, or refractive error.  As previously explained, the 
service-connected left eye pterygium by definition involves 
the outer surface of the eyeball, not the deep internal 
structure of the eye.  

After weighing all the evidence, the Board concludes that the 
negative evidence preponderates, since the clinical findings 
and medical opinion rendered persuasively establish that 
appellant does not have left eye corrected visual acuity 
worse than 20/60 that can reasonably be attributed to his 
service-connected pterygium.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.10, which relate to functional loss.  It is the Board's 
opinion that the restored 10 percent evaluation for the 
service-connected left eye pterygium does adequately 
compensate appellant for the severity of that disability.  It 
is reiterated that appellant has other left eye conditions, 
such as macular degeneration, senile cataracts, and 
refractive error, for which service connection is not in 
effect, and such other eye condition may not be considered in 
rating the service-connected left eye disability.  

The clinical evidence does not reflect that the service-
connected left eye disability presents such an exceptional or 
unusual disability picture as to warrant consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Since 
the preponderance of the evidence is against allowance of 
this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  


	(CONTINUED ON NEXT PAGE)




ORDER

Restoration of a 10 percent evaluation for left eye pterygium 
is granted, subject to the applicable provisions governing 
payment of monetary awards.  To this extent, the appeal is 
allowed.  

An increased rating in excess of 10 percent for left eye 
pterygium is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

